FORM 6-K SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 For the month of December 2013 No. 6 TOWER SEMICONDUCTOR LTD. (Translation of registrant's name into English) Ramat Gavriel Industrial Park P.O. Box 619, Migdal Haemek, Israel 23105 (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F xForm 40-F o Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes oNo x On December 23, 2013, the registrant announced TowerJazz to Present at the Needham Growth Conference in New York on January 14, 2014. Page 2 of 4 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. TOWER SEMICONDUCTOR LTD. Date: December 23, 2013 By: /s/ Nati Somekh Name:Nati Somekh Title: Corporate Secretary Page 3 of 4 TowerJazz to Present at the Needham Growth Conference in New York on January 14, 2014 MIGDAL HAEMEK, Israel – December 23, 2013– TowerJazz (NASDAQ/ TASE: TSEM), the global specialty foundry leader, today announced that its Chief Executive Officer, Mr. Russell Ellwanger, will present at the 16th Annual Needham Growth Conference. The conference will be taking place at the New York Palace Hotel in New York City. TowerJazz is scheduled to present at the conference at 4:10pm Eastern Time on Tuesday, January 14, 2014. The presentation will be simultaneously webcast from a link on the TowerJazz IR website. At the conference there will also be an opportunity for investors to meet one-on-one with Russell Ellwanger, CEO following the presentation. Interested investors should contact either the conference organizers at Needham or the Investor Relations team at TowerJazz at towerjazz@gkir.com. About TowerJazz Tower Semiconductor Ltd. (NASDAQ: TSEM, TASE: TSEM), its fully owned U.S. subsidiary JazzSemiconductor Inc., and its fully owned Japanese subsidiary TowerJazz Japan, Ltd., operate collectively under the brand name TowerJazz, the global specialty foundry leader. TowerJazz manufactures integrated circuits, offering a broad range of customizable process technologies including: SiGe, BiCMOS, Mixed-Signal/CMOS, RFCMOS, CMOS Image Sensor, Power Management (BCD), and MEMS capabilities. TowerJazz also provides a world-class design enablement platform that enables a quick and accurate design cycle. In addition, TowerJazz provides (TOPS) Technology Optimization Process Services to IDMs and fabless companies that need to expand capacity. TowerJazz offers multi-fab sourcing with two manufacturing facilities in Israel, one in the U.S., and one in Japan. For more information, please visit www.towerjazz.com. Contact: Tower Semiconductor GK Investor Relations Noit Levi, + Kenny Green, (646) 201 9246 Noit.levi@towerjazz.com towerjazz@gkir.com Page4 of 4
